Citation Nr: 1637044	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 60 percent on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) for the service-connected headaches.


REPRESENTATION

Veteran represented by:	Mark Jeany, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1976 to February 1979.

This appeal derived from a downstream element of a claim to reopen service connection for headaches that was received in September 2006.  This appeal comes to the Board of Veterans' Appeals (Board) from November 2007, May 2008, May 2009, September 2013, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The November 2007 rating decision granted service connection for headaches and assigned a 10 percent initial disability rating effective September 12, 2006 (the day the claim to reopen service connection was received by VA).  The May 2008 rating decision, in pertinent part, continued the 10 percent disability rating for headaches.  The May 2009 rating decision granted a 30 percent disability rating for headaches effective January 7, 2008, creating "staged" initial disability ratings.

In September 2013, the Board, in pertinent part, granted a 50 percent initial disability rating for headaches effective September 12, 2006, which was implemented by a September 2013 rating decision, and remanded the issue of entitlement to an extraschedular disability rating for headaches for further development.  In March 2014, the Director of VA's Compensation and Pension Service (Director) granted a 60 percent disability rating for the Veteran's headache disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2015) effective September 12, 2006, which was implemented by a March 2014 rating decision.  

In January 2015, the Board, in pertinent part, denied an initial disability rating in excess of 60 percent on an extraschedular basis for the service-connected headaches.  The Veteran appealed the Board's denial of an initial disability rating in excess of 60 percent on an extraschedular basis for headaches to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court partially vacated the Board's January 2015 decision pursuant to a Joint Motion for Partial Remand.  The parties to the Joint Motion for Partial Remand agreed that the Court lacked jurisdiction over the issue of entitlement total disability rating based on individual unemployability due to service-connected disabilities (TDIU) that the Board had remanded in January 2015.  With respect to a higher initial rating for headaches, the parties requested that the Court vacate the Board's decision on the basis of agreement that the Board failed to obtain potentially relevant records from the Office of Personnel Management (OPM).  The parties agreed that the Board should attempt to obtain these outstanding records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for Headaches

The parties to the February 2016 Joint Motion for Partial Remand agreed that the Board failed to obtain potentially relevant records from OPM.  The parties noted that, in a March 2008 written statement (on a VA Form 21-4138), the Veteran indicated that VA could "obtain my records in support of my claim" and submitted documents in support of the claim, to include a letter from OPM dated in May 2007 noting that the Veteran was disabled due to an aneurysm and medical records had been reviewed.  The parties noted that the claims file does not contain any additional records from OPM or any indication that VA ever requested potentially outstanding evidence from OPM.  The parties agreed that, on remand, the Board should ensure that reasonable efforts are undertaken to obtain any potentially outstanding records and associate them with the claims file.  As such, the Board is remanding to attempt to obtain OPM disability records, to include any disability decisions and any other medical records used in making such decisions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of the OPM disability retirement records, to include any decisions and any medical records utilized in making the decisions.  If such records are unavailable or do not exist, the AOJ should obtain certification from OPM stating such is the case and the Veteran should be so advised.  All efforts and responses should be documented and placed in the claims file.

2.  Then, readjudicate the issue on appeal.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




